DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US Patent 5,851,713) in view of Terauchi et al. (US PGP 2013/0344430).
Hayashi teaches an image forming method comprising the steps recited by the Applicant in pending claim 1 (Col. 15 ln. 30-Col. 20 ln. 50).  The heating step in the image forming apparatus is taught to be performed by a heat roller (Col. 19 ln. 17-24).  Hayashi further teaches the use of a four color toner system to produce color images comprising black, cyan, magenta and yellow toners (Col. 17 ln. 52-Col. 18 ln. 6 and Col. 13 ln. 31-Col. 14 ln. 27).  As suitable colorants Hayashi teaches the use of   C.I. pigment Blue 15:3 (a copper phthalocyanine pigment), C.I. Pigment Red 122 and carbon black (Col. 25 ln. 40-46).  Hayashi teaches the use of a polypropylene polymer with a maleic acid polar group (Col. 32 ln. 30-50).  The image forming method is further taught to be performed by utilizing an intermediate transfer drum (Col. 17 ln. 33-Col. 18 ln. 22).  Additionally, Hayashi teaches an image forming apparatus used to perform the image forming method that reads on the Applicant’s limitations recited in pending claim 7 (Col. 15 ln. 30-Col. 20 ln. 50).
Terauchi teaches a toner comprising a resin C as a component, wherein resin C is taught to include a vinyl-based resin component and a polyolefin resin component bonded to each other (Abstract, [0027] and [0031]).  As a suitable resin C Terauchi teaches the use of maleic-acid-modified polypropylene ([0119] and [0121]).  The resin C is taught to have a weight average molecular weight of from 6,000 to 100,000 ([0107]).    Terauchi further teaches that the toner comprises a wax and a colorant ([0180-183] and [0187-188]).  The toner taught by Terauchi is taught to possess low-temperature fixability and long-term storage stability with excellent fixed image storage properties even after low pressure, high-speed fixing ([0026]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the filing date of the instant application to have followed the guidance of Terauchi and utilized the maleic acid-modified polypropylene resin and to have optimized the molecular weight of said resin the range 6,000 to 100,000 as taught by Terauchi as the toner in the image forming method of Hayashi et al.  As Terauchi does not teach suitable colorants for use in the toner particles, it would have further been obvious to any person of ordinary skill in the art to have employed the colorants taught by Hayashi as the colorants in the toner particles of Terauchi.

Claim(s) 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US Patent 5,851,713) in view of Sakashita et al. (US PGP 2012/0288791).
Hayashi teaches an image forming method comprising the steps recited by the Applicant in pending claim 1 (Col. 15 ln. 30-Col. 20 ln. 50).  The heating step in the image forming apparatus is taught to be performed by a heat roller (Col. 19 ln. 17-24).  Hayashi further teaches the use of a four color toner system to produce color images comprising black, cyan, magenta and yellow toners (Col. 17 ln. 52-Col. 18 ln. 6 and Col. 13 ln. 31-Col. 14 ln. 27).  As suitable colorants Hayashi teaches the use of   C.I. pigment Blue 15:3 (a copper phthalocyanine pigment), C.I. Pigment Red 122 and carbon black (Col. 25 ln. 40-46).  Hayashi teaches the use of a polypropylene polymer with a maleic acid polar group (Col. 32 ln. 30-50).  The image forming method is further taught to be performed by utilizing an intermediate transfer drum (Col. 17 ln. 33-Col. 18 ln. 22).  Additionally, Hayashi teaches an image forming apparatus used to perform the image forming method that reads on the Applicant’s limitations recited in pending claim 7 (Col. 15 ln. 30-Col. 20 ln. 50).
Sakashita teaches a toner comprising a graft polymer having a polyolefin block and a vinyl block (Abstract, [0106]).  The polyolefin block is taught to be a maleic acid-modified polypropylene resin ([0116-118]).  The weight average molecular weight of the resin is taught to be preferably be in the range of 6,000 to 100,000 ([0104]).  Sakashita further teaches a developer container ([0292-293]) as well as an image forming apparatus and image forming method comprising the limitations recited in the Applicant’s pending claims 1 and 7 ([0295-313]).  As suitable colorants Sakashita teaches the use of carbon black, pigment red 122 and copper phthalocyanine pigments ([0140-144]).  The pigment is taught to present in an amount of from 1 to 15% by weight of the tog03g9/00-ner ([0145]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the filing date of the instant application to have followed the guidance of Sakashita and utilized the toner comprising the maleic acid-modified polypropylene resin and to have optimized the molecular weight of said resin the range 6,000 to 100,000 as taught by Sakashita in the image forming method of Hayashi.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US Patent 5,851,713) in view of Terauchi et al. (US PGP 2013/0344430) as applied to claims 1-3 and 7 above, and further in view of Moriya (US PGP 2017/0097582).
The complete discussions of Hayashi and Terauchi above are included herein.  Neither Hayashi nor Terauchi teach the use of C.I. Pigment Yellow 185 as a colorant in the toner particles.
Moriya teaches a toner comprising C.I. Pigment Yellow 185 as the colorant (Abstract).  Use of said colorant is taught to impart improved color reproducibility or light resistance to the toner ([0022-23]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the filing date of the instant application to have followed the guidance of Terauchi and utilized the maleic acid-modified polypropylene resin and to have optimized the molecular weight of said resin the range 6,000 to 100,000 as taught by Terauchi as the toner in the image forming method of Hayashi et al.  As Terauchi does not teach suitable colorants for use in the toner particles, it would have further been obvious to any person of ordinary skill in the art to have employed the colorants taught by Hayashi and Moriya as the colorants in the toner particles of Terauchi.

Claim(s) 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US Patent 5,851,713) in view of Sakashita et al. (US PGP 2012/0288791) as applied to claims 1-3 and 7 above, and further in view of Moriya (US PGP 2017/0097582).

The complete discussions of Hayashi and Terauchi above are included herein.  Neither Hayashi nor Terauchi teach the use of C.I. Pigment Yellow 185 as a colorant in the toner particles.
Moriya teaches a toner comprising C.I. Pigment Yellow 185 as the colorant (Abstract).  Use of said colorant is taught to impart improved color reproducibility or light resistance to the toner ([0022-23]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the filing date of the instant application to have followed the guidance of Sakashita and utilized the toner comprising the maleic acid-modified polypropylene resin and to have optimized the molecular weight of said resin the range 6,000 to 100,000 as taught by Sakashita in the image forming method of Hayashi and to have further utilized C.I. Pigment Yellow 185 as the colorant in the yellow toner in order to improve the color reproducibility and light resistance as taught by Moriya.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/           Primary Examiner, Art Unit 1737                                                                                                                                                                                             	07/15/2022